Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Allowable Subject Matter
Claims 1-15 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the combination of limitations: 
“the protective layer has a top surface and a top portion of the first interconnect structures protrudes from the top surface of the protective layer by a distance and reshaping the first interconnect elements by heating the first interconnect elements” as recited in claim 1, taken in combination with all other limitations of each respective independent claim.
Dependent claims 2-3 and 7-11 inherit the above allowable subject matter and are similarly allowed.
“reconfiguring the first interconnect elements without removing material from the first interconnect elements; and aligning and attaching a plurality of free second interconnect elements with corresponding first interconnect elements using the alignment feature on the backside of the workpiece” as recited in claim 4, taken in combination with all other limitations of each respective independent claim.
Dependent claims 5-6 and 12-15 inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kinsman et al. (US Pub # 2002/0027257),Yanagida (US Pat # 6,204,558), Hsu et al. (US Pub # 2002/0096359), Kweon et al. (US Pub # 2007/0262436), Lo et al. (U.S. Pub # 2007/0111499), Wark et al. (U.S. Pat# 5,929,521), Shin et al. (U.S. Pub # 2007/0029674), Batinovich et al. (U.S. Pub # 2002/0061665), Morrow et al. (US Pub # 2005/0059217), Wang et al. (U.S. Pub # 2002/0092894), Gibson et al. (U.S. Pub # 2006/0278997), Grigg et al. (U.S. Pub # 2002/0068453) and Mc Williams et al. (U.S. Pub # 2008/0036100).
None of the references, alone or in combination, teach all of the allowable subject matter as require by independent claims 1 and 4 as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896